Citation Nr: 1115327	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  05-27 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder and anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 1967 to July 1970, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's request to reopen his claim for service connection for PTSD.

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2009 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board granted the Veteran's request to reopen his claim for service connection for PTSD in an October 2009 and remanded the reopened claim for additional development and adjudication.

A veteran's claim for service connection is deemed to be for a disability manifested by the symptoms he experiences, regardless of how those symptoms are diagnosed.  A claim for service connection for PTSD would encompass any diagnosed psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Veteran's claim for service connection for PTSD is deemed a claim for service connection for an acquired psychiatric disability to include PTSD, major depressive disorder and an anxiety disorder.  The issue has been restyled to reflect this above.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder did not preexist service.

2.  The Veteran has not been diagnosed with PTSD.

3.  The Veteran's acquired psychiatric disorder to include major depression disorder was not chronic in service, did not manifest to a compensable degree within one year of service discharge, has not been continuous since separation from service, and is not etiologically related to service or a service-connected disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder to include PTSD, major depressive disorder an anxiety disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with VCAA notice in an October 2005 letter and in an October 2007 letter.  The October 2005 letter informed him of the evidence required to substantiate his claim for service connection for PTSD on a direct basis and the October 2007 letter informed him of the evidence required to substantiate his claim on a secondary basis.  These letters informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, these letters informed him that he should submit any medical reports in his possession.  These letters were provided after the initial adjudication of the Veteran's claim.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini, supra.  The timing deficiency with regard to the October 2005 letter was cured by readjudication of the claim in an August 2006 supplemental statement of the case (SSOC).  The readjudication of the Veteran's claim in the December 2008 SSOC cured the timing deficiency with regard to the October 2007 letter.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in a March 2006 letter, after the initial adjudication of the Veteran's claim.  This timing deficiency was cured by the readjudication of the claim in a December 2008 SSOC.  Mayfield, supra.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 I, (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(4).  

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has been provided with a VA psychiatric examination and a sufficient medical opinion has been obtained.  

In addition, the Veteran has not completed the appropriate authorization form to allow VA to obtain additional treatment records.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).    

In October 2009, the Board remanded the instant claim to allow updated VA treatment records to be obtained.  A VA psychiatric examination was to be conducted to determine the etiology of the Veteran's acquired psychiatric disorder.  Updated VA treatment records are located in the claims file and the Veteran underwent a VA examination in January 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the July 2009 hearing, the undersigned asked the Veteran questions regarding his current treatment and whether any provider had diagnosed him with PTSD.  The Veteran indicated that he was satisfied by the conduct of the hearing.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as psychosis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran was a prisoner-of-war and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Court has found that corroboration of every detail of a claimed stressor, including personal participation, is not required.  Instead, independent evidence that the incident occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board must make a specific finding as to whether a veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

In a precedent opinion, dated October 18, 1999, the General Counsel of VA addressed the issue of determinations as to whether a veteran engaged in combat with the enemy for the purposes of 38 U.S.C.A. § 1154(b).  VA's General Counsel has defined the phrase "engaged in combat with the enemy" as requiring that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (1999)

The Court has held that receiving enemy fire can constitute participation in combat. Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99. Evidence submitted to support a claim that a veteran engaged in combat for purposes of a claim of service connection for PTSD may include a veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).

VA regulations also provide that personality disorders are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.

If a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of a veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843-39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner, supra.

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board notes the changes to 38 C.F.R. § 3.310 effective in October 10, 2006, but the previous version of 38 C.F.R. § 3.310 is potentially more favorable to the Veteran).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Factual Background

The Veteran contends that he suffers from an acquired psychiatric disorder as a result of his service.

A May 1967 service entrance examination was negative for any relevant abnormalities.  The Veteran reported suffering from nervous trouble in an accompanying Report of Medical History (RMH) with the examiner noting that this was mild situational depression that was not "serious."

A psychiatric evaluation was conducted in June 1968 after the Veteran refused an order from a superior officer during basic training and threw a bayonet at the officer issuing the order.  He was noted to be a problem in the company, reportedly carried a knife with him and had drawn it on several people.  The Veteran presented as an anxious, exceedingly immature individual with little, if any, motivation to be a good soldier.  There was no suggestion of psychosis, deep depression or organic brain syndrome.  He had a severe character disorder of the emotionally immature and unstable type.  He was quite passive and demonstrated poor impulse control and little ego strength.  An impression of an emotionally immature and unstable personality was made.  The examiner noted that the Veteran would eventually require an administrative separation for the good of the service and suggested that an administrative separation be started.

In June 1969, the Veteran requested to see a psychiatrist due to anxiety about his job and being in the service.  Mental status examination was negative for psychosis, suicidal ideations or organic brain syndrome.  He was grossly immature, manipulative, wanted out of the service and will not make the effort to stay in the service or improve his performance.  The examiner noted that what he described as anxiety was irritability, inability to handle even minor frustrations, limited common sense and ambition.  A diagnosis of emotionally immature personality was made and noted to have existed prior to service.

A September 1970 service discharge examination was negative for any relevant abnormalities.

A September 2003 VA treatment note indicates that the Veteran was establishing care and that he suffered from depression.

A June 2004 VA psychiatric examination reflects the Veteran's reports of depression, suicidal ideations, poor concentration, lack of energy, loneliness, insomnia, guilt, nervousness, panic and an inability to relax.  He began having more active suicidal thoughts in 2000 after his wife's death and when he was having difficulty finding work.  He reported guilt over not being a better provider and that he was not a "grunt" during Vietnam.  Mental status examination revealed his affect to be sad and nervous, his mood to be depressed and his thinking was spontaneous, logical, productive and rambling.  Thought content was notable for preoccupation with his wife's death and financial matters but he did not seem preoccupied with events from Vietnam.  Judgment was fair with some decisions affected by his depression and he displayed some insight.  Following this examination, a diagnosis of severe recurrent major depressive disorder was made.  The examiner opined that although the Veteran had received a Combat Action Ribbon qualifying him for exposure to trauma in Vietnam, he denied being exposed to trauma and expressed symptoms indicative of depression.  These problems have been occurring on a daily basis for the last three or four years.

The Veteran reported a generalized fear that was particularly strong when entering social situations in a September 2004 private psychiatric evaluation.  He reported staying mostly indoors and feeling quite hopeless and depressed.  These fears began in Vietnam but haven worsened in the last few years.  His family history was positive for depression and alcoholism on the maternal side as well as from his sister.  During service, he had considerable interpersonal problems that were caused by difficulties with comprehension, difficulties with expressing himself in an appropriate way or behaving impulsively.  He was also upset by seeing photographs of mutilated bodies shown to him by other soldiers.  After service, he was quite anxious but there were no clear posttraumatic symptoms.  An episode of depression occurred shortly before the death of his third wife and when he failed the examination as a welder.  

Following this September 2004 examination, diagnostic impressions of generalized anxiety disorder, generalized social anxiety, specific phobias for animals and social situations and dysthymic disorder secondary to feelings of inadequacy and social fears were made.  The examiner opined that the Veteran suffered from generalized and social anxiety with various phobias due to cognitive impairments.  This condition may have worsened in Vietnam because of low adaptability and stress tolerance but did not lead to clear PTSD.  His social anxiety was further increased due to problems interacting in various work situations.  The death of his wife in 2000 further worsened these conditions.

An August 2005 VA treatment note indicates that the Veteran had a long history of depression and that he has been struggling with depression nearly his entire life.  He reported bouts of depression related to unemployment, looking for a job, worrying about bills, his wife's death in 2000 and his diagnosis of prostate cancer in 2004.  He has been in treatment since 2003 and has been taking Prozac since that time.  A diagnosis of moderate recurrent major depressive disorder.

Complaints of depression, anger and vague suicidal ideations were noted in an April 2006 VA treatment note.  The Veteran admitted to being emotionally abusive to his girlfriend but denied physical abuse.

Several May 2006 statements from members of the Veteran's family described him as a hard-worker who enjoyed working in his yard and dancing.  He was not able to continue these activities after his prostate surgery due to abdominal pain.

In a June 2006 VA treatment note, the Veteran reported feeling depressed since returning from Vietnam and that he felt that memories related to the 13 months he served there had been "lost."  Flashbacks were denied.

The Veteran was noted to appear unkept and anxious in a September 2006 VA treatment note.  The provider stated that the Veteran was minimizing his feelings.

In a September 2007 statement, the Veteran reported that he has been depressed since his girlfriend left him in June 2007.

A September 2007 VA treatment note indicates that the Veteran's current stressors were the reduction in monthly income, a break-up with his girlfriend due to a lack of money, being unable to have a sexual relationship post-prostate surgery, the loss of his home and the nature of his current living arrangements.

A September 2007 VA treatment note reflects the Veteran's reports of depression after having his disability rating reduced, losing his girlfriend and losing his place to live.  Suicidal ideation with a plan was reported.  He appeared depressed and denied the intent to harm himself.

 A September 2007 statement from S. M., the Veteran's daughter, indicates that the Veteran has suffered "a lot of emotional distress since his prostate cancer" and that "things went wrong" when he was no longer able to perform sexually due to this disease.  His girlfriend was very impatient with this condition and eventually left him due to this inability to perform.

A January 2008 VA psychological examination reflects the Veteran's reports of daily depression that reduced his motivation, interest and drive.  He did not engage in much social activity and lived alone.   Current symptoms included anhedonia, feelings of hopelessness and helplessness, feelings of shame and guilt, fatigue, lethargy, decreased energy and suicidal ideations without intent.  He reported that his emotional and behavioral adjustments prior to service were good and there was no evidence at this point that the Veteran had a psychiatric condition prior to entering service.  He felt that his problems began in 2004 when he learned that he had prostate cancer and that these problems were severe.  Following a mental status examination and a review of the Veteran's claims file, a diagnosis of recurrent moderate major depressive disorder was made.  The Veteran's history of depression pre-dates his development of prostate cancer and his development of erectile dysfunction as he began treatment for depression in 2003 and was not diagnosed with prostate cancer until 2004.  In addition, the Veteran reported that his girlfriend left him due to lost income and less so because of his sexual dysfunction.  Therefore, it was not at least as likely as not that the Veteran has experienced depression secondary to erectile dysfunction.

Complaints of intrusive thoughts related to seeing pictures of dead Vietnamese soldiers were reported in an April 2008 VA treatment note.  He also reported seeing Vietnamese people along the road like a shadow until he realized that they were not there.  He was tearful stating that he did not understand why some soldiers were killed while he made it back.

A July 2008 VA psychological assessment noted that the Veteran presented as anxious, had a dysthymic effect and had some difficulty expressing himself verbally.  Insight and judgment were fair and thinking was tangential and difficult to follow at times.  He was oriented and displayed no delusions or hallucinations.  Passive suicidal ideations were reported.  The provider noted that the Veteran's history of depression began with the death of his wife in 2000 and that he first sought treatment after being diagnosed with prostate cancer in 2005.  He reported being shown pictures of dead Vietnamese soldiers by his fellow soldiers during service but denied that this event caused him to experience fear, helplessness or horror.  He also reported that he has mental images of other incidents but that he was not sure if they occurred, believed that many of his memories were stories he was told by other soldiers and that he does not know which events were real and which he created.  He also reported feeling ashamed that he was not in the field with the other soldiers.

Following the examination, the July 2008 VA provider opined that the Veteran did not meet the full criteria for PTSD based on the content of his traumatic stressor and his response to that stressor but that he has psychological systems which were problematic.  Psychometric testing revealed that he was experiencing anxiety symptoms but that he did not appear to meet the criteria for PTSD based on his report of a traumatic stressor and his lack of emotional response to this stressor.  His responses also indicated a very high level of depressive and anxious symptoms primarily related to his military experiences, his health problems and his grief issues.  Diagnostic impressions of chronic recurrent major depressive disorder and anxiety disorder not otherwise specified (NOS) were made.

An August 2008 VA mental health counseling note indicated that the Veteran did not currently meet the criteria for PTSD and that his symptoms were better explained by major depressive disorder and anxiety.  The provider noted that she discussed at length with the Veteran his current symptoms and the process of determining a diagnosis of PTSD rather than depression.

The circumstances of the Veteran's service were detailed in a December 2008 statement.

During a July 2009 hearing, the Veteran testified that he did not engage in combat while serving in Vietnam.  He initially served as a courier carrying messages between camps.  He pulled his bayonet on an officer during training in the Philippines, resulting in him being placed on mess duty and seeing a psychiatrist.  He was later transferred back to the states to work as an office clerk.  Fellow soldiers had showed him photographs of dead enemy soldiers which were occasionally posed.  After service, he avoided crowds and remained aware of his surroundings but did not experience nightmares.  He first sought treatment for his symptoms in 2004.  He was embarrassed about the nature of his service and that he did not die while in Vietnam like many of his fellow soldiers.  His personality changed after service.  The Veteran's friend testified that he lived in a very small trailer on the grounds of a veteran's organization and was reluctant to speak of his service, often minimizing his contributions.

A January 2010 VA psychological examination reflects the Veteran's reports of extreme depression and feeling "pitiful."  He reported being exposed to the dead bodies of the enemy laid out on display while serving in Vietnam.  He was not able to describe his emotions or behaviors during this event but he had reported in a July 2008 VA treatment note that he felt shame that he was not able to go onto the battlefield with the other men.  Combat exposure and post-service military traumatic events were denied.  He reported that he never lost time from work after service due to his symptoms but did leave jobs due to conflicts.  He has two adult children from his first marriage and reported having a good relationship with them.  He remarried in 1980 and his wife died in 2000; he has lived alone since that time.  He reported that his symptoms keep him away from people as he feared being threatened but had a relationship with a female friend and her son as well as participating in an veteran's organization.  A family history of psychiatric problems was denied.

Mental status examination conducted by the January 2010 VA examiner found the Veteran to be fully alert with immediate and delayed memory intact and was negative for impaired thought process or communication.  No significant impairment to impulse control was noted.  Delusions, hallucinations, suicidal ideations, homicidal ideations, obsessive or ritualistic behavior, panic attacks and nightmares were denied.  The Veteran reported difficulty waking up.  

Following this January 2010 examination and a review of the Veteran's claims file, the examiner opined that the Veteran did not meet the criterion for PTSD but met the criterion for recurrent moderate major depressive disorder.  His comments about a traumatic stressor were inconsistent with a PTSD diagnosis and he was rather vague about his symptoms during the interview.  In the checklist of symptoms, he endorsed a high level of symptoms at the extreme level which were inconsistent with his self-report of military service.  However, he was very depressed about his economic situation and the death of his wife has left him without a sympathetic companion.  The in-service clinical impression of "emotionally immature and unstable personality" does not necessarily match current diagnostic criteria as the various diagnoses have changed over time.  The entrance checklist citing mild situational depression suggests that the Veteran was reporting some history of depressive symptoms but that they were not serious (i.e., not at the level of a disorder) enough to prevent him from serving.  The notation that these symptoms were situational suggests that they were not necessarily ongoing.  The examiner therefore opined that the diagnosis of major depressive disorder does not pre-date service and was not caused by or the result of his service.

In a February 2010 addendum, the January 2010 VA examiner confirmed that he had reviewed the Veteran's claims file.



Analysis

The Veteran's May 1967 service entrance examination noted mild situational depression that was not "serious."  The January 2010 VA examiner explained that this notation suggested that the Veteran was reporting some history of depressive symptoms and that these symptoms were not necessarily ongoing.  The evidence does not establish that the Veteran's acquired psychiatric disorder clearly and unmistakably preexisted service and he entitled to the presumption of soundness for any acquired psychiatric disorder.  38 U.S.C.A. § 1111.

The Veteran has a current disability as he has been diagnosed with a variety of acquired psychiatric disorders, including major depressive disorder and anxiety disorder.  In order for the Veteran's current acquired psychiatric disorder to be recognized as service connected, the competent evidence of record must establish a link between the condition and an in-service injury or disease or a service-connected disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Shedden and Hickson, supra.  The Board notes that service connection for residuals of prostate cancer has been in effect since October 2005.

The evidence of record is negative for a clinical diagnosis of PTSD; a grant of service connection is therefore precluded for this disorder.  38 C.F.R. § 3.304(f).

The Veteran's September 1970 service discharge examination was negative for any relevant abnormalities and the service treatment records document a diagnosis of an emotionally immature and unstable personality.  The first clinical evidence of a psychiatric disorder was in 2003, more than 30 years after service.  

The January 2008 VA examiner declined to find a nexus between the Veteran's acquired psychiatric disorder and his service-connected prostate cancer residuals as his depression preexisted the prostate cancer diagnosis.  The January 2010 VA examination declined to find a nexus between his acquired psychiatric disorder and service, rather attributing these symptoms to the death of his wife and his financial situation.  Although the September 2004 private psychiatric evaluation generally suggested that the Veteran's preexisting acquired psychiatric disorders "may" have been worsened in Vietnam, the Board has found that this disorder did not preexist service and this opinion was not stated to the degree of specificity required to support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  No other competent medical evidence has been submitted suggesting such a nexus.

It appears, on occasion, that the Veteran has alleged a continuity of psychiatric symptomology since service.  However, he reported in a September 2007 statement that his depression began in June 2007 after his girlfriend left him and a September 2007 letter from his daughter attributed his "emotional distress" to his prostate cancer.  He reported that his symptoms began after his wife's death in 2000 in a June 2004 VA psychiatric examination as well as in a July 2008 VA psychological assessment.  A September 2007 VA treatment note indicated that his depression began after his prostate cancer rating had been reduced, which occurred in July 2006.   In addition, he reported a family history of psychiatric disorders in a September 2004 private psychiatric evaluation but denied such a history in a January 2010 VA examination.  The Veteran's statements regarding a continuity of symptomology are therefore not credible.

The Veteran is not competent to opine as to the etiology of his current acquired psychiatric disorder as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current acquired psychiatric disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current acquired psychiatric disorder and service are not probative as to this question.

As the preponderance of the evidence is against finding a nexus between an acquired psychiatric disorder and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD, major depressive disorder and anxiety disorder is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


